ORDER

PER CURIAM
Joseph Clark (Defendant) appeals from the judgment upon his convictions following a jury trial for one count of forcible rape, in violation of Section 566.030, RSMo 20001; one count of forcible sodomy, in violation of Section 566.060; one count of incest, in violation of Section 568.020; and one count of abuse' of a child) in violation of Section 568.060. The trial court sentenced Defendant to thirty-years’ imprisonment for forcible rape, thirty-years’ imprisonment for forcible sodomy, four-years’ imprisonment for incest, and seven-years’ imprisonment for abuse of a child. The trial court ordered the thirty-year sentences to run concurrently with each other, the four and seven-year sentences to run concurrently with each other, but consecutively to the thirty-year sentences, for a total of thirty-seven years’ imprisonment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.